                            UNITED STATES DISTRICTCOURT
                              DISTRICT OF CONNECTICUT

                              ELECTRONIC FILING ORDER

        The Court orders that after the date hereof the parties shall file all documents in

 this case electronically. Counsel are reminded that they must comply with the

 following requirements:

        1.     Counsel must comply with all applicable Federal Rules of Civil
               Procedure, the District's Local Rules and the requirements set forth in
               the District's CM/ECF Policies and Procedures Manual, and any other
               rules and administrative procedures which implement the District's
               CM/ECF system.

        2.     Documents filed electronically must be filed in OCR text searchable PDF
               format.

        3.     Unless otherwise ordered, on the business day next following the day on
               which a document is filed electronically, counsel must provide Chambers
               with one paper copy of the following e-filed documents:

All pleadings (including briefs and exhibits) relating to the following:

               a.     Applications for temporary restraining orders, preliminary
                      injunctions or prejudgment remedies, including all memoranda of
                      law and all exhibits;

               b.     Dispositive motions (motions to dismiss or for summary
                      judgment), including all memoranda of law and all exhibits;

               c.     Requested jury instructions;

               d.     Compliance with Pretrial Orders;

               e.     Trial briefs, including proposed findings of fact and conclusions
                      of law and all exhibits; and

               f.     Any other filing that is in excess of 15 pages;

IT IS SO ORDERED,
                                           /s/ Thomas O. Farrish
                                           United States Magistrate Judge
Rev. 1/15/2020
